Exhibit 10.3

AVENANT AU CONTRAT DE TRAVAIL

ADDENDUM TO THE EMPLOYMENT CONTRACT

 

ENTRE LES SOUSSIGNES :

   BETWEEN THE UNDERSIGNED:

VERIGY FRANCE,

   VERIGY FRANCE, Société par actions simplifiée, dont le siège social est situé
32 rue des berges, Miniparc Polytec, 38000 Grenoble, immatriculée au RCS de
Grenoble sous le numéro 488 789 629.    A simplified corporation, whose
registered office is located at 32 rue des berges, Miniparc Polytec, 38000
Grenoble, registered with the Commercial Registry of Grenoble under number 488
789 629.

Représentée par Monsieur Jean-Pierre Jauvion, Président.

   Represented for the purposes hereof by Mr. Jean-Pierre Jauvion, President,
duly empowered.

Ci-après désignée « la Société »,

   Hereafter referred to as the “Company”,

D’UNE PART,

   OF THE FIRST PART,

ET

   AND

Monsieur Pascal Ronde,

   Mr. Pascal Ronde,

Demeurant 4 Allée entre deux bois 69380 Lissieu, France,

   Residing at 4 Allée entre deux bois 69380 Lissieu, France,

Ci-après dénommé « le Salarié »,

   Hereafter referred to as the “Employee”,

D’AUTRE PART.

   OF THE SECOND PART.

PREAMBULE

   PREAMBLE Le Salarié a été engagé par la Société sous contrat de travail à
durée indéterminée à compter du 1er décember 1991.    The Employee was hired by
the Company under an indefinite term employment contract, on December 1, 1991.
La Société et le Salarié sont convenus d’insérer dans le contrat de travail de
ce dernier une clause d’indemnisation de rupture.    The Company and the
Employee have agreed to add to his employment contract a termination indemnity
provision.

IL A ETE CONVENU ET ARRETE CE QUI SUIT :

   IT AS BEEN AGREED AS FOLLOWS:

ARTICLE 1 - DEFINITIONS

   ARTICLE 1 - DEFINITIONS Pour les besoins du présent avenant, les termes
suivants seront définis comme indiqué ci-après.    For the purpose of this
addendum, the following terms should be defined as stated hereafter.



--------------------------------------------------------------------------------

« Acquéreur » : Toute personne ou tout membre d’un groupe de personnes
représentant ce groupe qui d’une manière ou d’une autre acquiert le contrôle
effectif de la Société Mère à la suite d’une transaction ou d’un ensemble de
transactions constituant un Changement de Contrôle.    “Acquiror”: Either a
person or a member of a group of related persons representing such group that in
either case obtains effective control of the Parent Company in the transaction
or a group of related transactions constituting the Change of Control.
« Changement de Contrôle » signifie l’un quelconque des évènements suivants :   
“Change of Control” shall be defined as any of the following:

-        La réalisation d’une fusion ou d’une intégration de la Société Mère
avec ou au sein d’une autre entité ou toute autre réorganisation de la structure
juridique dont le résultat serait que des personnes qui n’étaient pas
actionnaires de la Société Mère immédiatement avant cette fusion, intégration,
ou autre réorganisation détiennent immédiatement après cette fusion, intégration
ou réorganisation 50% ou plus des droits de vote au sein de (i) l’entité
nouvelle ou survivante et (ii) toute entité parente, de manière directe ou
indirecte, de cette entité nouvelle ou survivante ;

  

-        The consummation of a merger or consolidation of the Parent Company
with or into another entity or any other corporate reorganization, if persons
who were not shareholders of the Parent Company immediately prior to such
merger, consolidation or other reorganization own immediately after such merger,
consolidation or other reorganization 50% or more of the voting power of the
outstanding securities of each of (i) the continuing or surviving entity and
(ii) any direct or indirect parent corporation of such continuing or surviving
entity;

-        La vente, le transfert ou autre cession de tous les actifs ou de
presque tous les actifs de la Société Mère ;

  

-        The sale, transfer or other disposition of all or substantially all of
the Parent Company’s assets;

-        Une modification de la composition des organes de direction (tels que
« conseil d’administration ») de la Société Mère, dont le résultat serait que
moins de 50% des membres seraient des membres qui :

  

-        A change in the composition of the Board, as a result of which fewer
than 50% of the incumbent directors are directors who either:

•    Soit ont été membres des organes de direction (tels qu’« administrateurs »)
de la Société Mère au cours des 24 mois précédant la date de modification de la
composition des organes de direction (les « Directeurs d’Origine ») ;

  

•    Had been directors of the Parent Company on the date 24 months prior to the
date of such change in the composition of the Board (the “Original Directors”);
or

•    Soit ont été nommés aux organes de direction, ou désignées en vue de leur
élection aux organes de direction et ont reçu au moins la majorité des voix
cumulées de (A) les Directeurs d’Origine en place au moment de leur nomination
et (B) les membres des organes de direction dont la nomination ou désignation
avait été préalablement approuvée dans les conditions définies au présent
paragraphe (ii) ;

  

•    Were appointed to the Board, or nominated for election to the Board, with
the affirmative votes of at least a majority of the aggregate of (A) the
Original Directors who were in office at the time of their appointment or
nomination and (B) the directors whose appointment or nomination was previously
approved in a manner consistent with this Paragraph (ii);



--------------------------------------------------------------------------------

-        Toute transaction dont le résultat serait qu’une personne devient
“beneficial owner” (au sens de la Rule 13d-3 du Securities Exchange Act de droit
américain dans sa version en vigueur (ci-après désigné l’« Exchange Act »)), de
manière directe ou indirecte, d’actions de la Société Mère représentant au moins
30% du total des droits de vote au sein de la Société Mère. Pour les besoins du
présent paragraphe, le terme « personne » aura la même signification que celle
définie aux Sections 13(d) et 14(d) de l’Exchange Act, à l’exclusion de (i) tout
« trustee » ou autre « fiduciary » (au sens du droit américain) détenant des
actions dans le cadre d’un plan d’actions destinés aux salariés de la Société
Mère ou de toute société parente ou filiale et (ii) toute société détenue de
manière directe ou indirecte par les actionnaires de la Société Mère dans des
proportions globalement similaires à leur détention des actions de la Société
Mère.

  

-   Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), directly or indirectly, of securities of the Parent
Company representing at least 30% of the total voting power represented by the
Parent Company’s then outstanding voting securities. For purposes of this
paragraph, the term “person” shall have the same meaning as when used in
Sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) a trustee or
other fiduciary holding securities under an employee benefit plan of the Parent
Company or of a Parent or Subsidiary and (ii) a corporation owned directly or
indirectly by the shareholders of the Parent Company in substantially the same
proportions as their ownership of shares of the Parent Company.

Une transaction ne constituera pas un Changement de Contrôle si son seul objet
et de modifier la juridiction où la Société Mère est établie ou de créer une
société holding qui serait détenue, dans des proportions globalement similaires,
par les personnes qui détenaient des actions de la Société Mère immédiatement
avant la réalisation de cette transaction.    A transaction shall not constitute
a Change in Control if its sole purpose is to change the jurisdiction of the
Parent Company’s incorporation or to create a holding company that will be owned
in substantially the same proportions by the persons who held the Parent
Company’s securities immediately before such transaction.

« Raison Légitime » signifie l’un quelconque des évènements suivants :

   “Good Reason” shall be defined as any of the following:

(i)     Une diminution, , sans l’accord du Salarié, de son niveau de
rémunération du Salarié tel qu’en vigueur à la date de signature du présent
avenant ou, si un Changement de Contrôle est intervenu, tel qu’en vigueur
immédiatement avant ce Changement de Contrôle.

  

(i)     A reduction of the Employee’s rate of compensation as in effect on the
date of signature of this addendum or, if a Change of Control has occurred, as
in effect immediately prior to the occurrence of a Change of Control, without
the Employee’s consent.

(ii)    Soit : (A) défaut d’attribution au Salarié sans son accord d’un ensemble
d’avantages qui, pris dans leur globalité, atteignent un niveau globalement
similaire aux avantages auxquels le Salarié est en droit de prétendre à la date
de signature du présent avenant (excepté que les contributions salariales
peuvent être augmentées dans la limite de l’augmentation des coûts liés à ces
avantages, dans les cas où ces augmentations de contributions salariales
s’appliquent aux salariés de la Société de façon générale), soit

  

(ii)    Either (A) failure to provide a package of benefits that, taken as a
whole, provides substantially similar benefits to those in which the Employee is
entitled to participate as of the date of signature of the present addendum
(except that employee contributions may be raised to the extent of any cost
increases related to such benefits where such increases in employee
contributions are broadly applicable to employees of the Company), without the
Employee’s consent or



--------------------------------------------------------------------------------

(B) toute décision de la Société, prise sans l’accord du Salarié, qui
impacterait de manière significative et négative l’éligibilité du Salarié ou qui
réduirait les avantages des Salariés au titre de l’un quelconque des plans
d’avantages de la Société.

  

(B) any action by the Company that would significantly and adversely affect the
Employee’s participation or reduce the Employee’s benefits under any of the
Company’s benefit plans, other than changes that apply broadly to employees or a
category of employees of the Company, without the Employee’s consent.

(iii)     Une modification des fonctions, responsabilités, pouvoirs, intitulé de
fonctions ou rattachement hiérarchique du Salarié, sans son accord, qui
résulterait en un déclassement significatif dans sa fonction, sauf à ce que
cette modification résulte d’un agissement isolé, involontaire ou non
significatif qui n’aurait pas été opéré de mauvaise foi par la Société, et sur
lequel la Société serait revenue rapidement après que le Salarié l’ait informé
de la situation. Pour les besoins du présent paragraphe (iii), les modifications
de fonctions, responsabilités, pouvoirs, intitulé de fonctions ou rattachement
hiérarchique du Salarié ne seront pas considérés comme significatives (et ne
constitueront donc pas une « Raison Légitime ») si le Salarié continue,
globalement, à exercer pour la Société les mêmes fonctions que celles qu’il
exerçait immédiatement avant la survenance du Changement de Contrôle, même si la
Société devient une filiale ou une succursale d’une autre entité.

  

(iii)     A change in the Employee’s duties, responsibilities, authority, job
title or reporting relationships, without the Employee’s consent, resulting in a
significant diminution of position, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith that is remedied by
the Company promptly after notice thereof is given by the Employee. For purposes
of this clause (iii), Employee’s duties, responsibilities, authority, job title
or reporting relationships shall not be considered to be significantly
diminished (and therefore shall not constitute “Good Reason”) so long as
Employee continues to perform substantially the same functional role for the
Company as Employee performed immediately prior to the occurrence of the Change
of Control, even if the Company becomes a subsidiary or division of another
entity.

Si une telle modification devait intervenir, le Salarié devra informer la
Société de son intention de rompre son contrat de travail et devra donner à la
Société un préavis raisonnable, qui n’excède pas 90 jours, pour négocier de
nouvelles conditions d’emploi satisfaisantes pour le Salarié.

  

In the event of such change, the Employee shall notify the Company of his
intention to terminate his employment and shall provide the Company with a
reasonable period of time, not to exceed 90 days, to negotiate terms of
employment which meet the Employee’s requirements.

Si, à la fin du préavis et/ou de la période de négociation, les parties ne
parviennent pas à un accord sur des conditions d’emploi, le Salarié pourra alors
exercer son droit de rompre le contrat de travail pour Raison Légitime justifié
par l’impossibilité dans laquelle il se trouve de continuer à exercer des
fonctions similaires.

  

If, at the end of the notice and negotiation period, the parties are unable to
arrive at mutually satisfactory terms and conditions of employment, then the
Employee may exercise his right to termination for Good Reason as a result of no
longer serving in a comparable role.

(iv)     L’obligation faite au Salarié de changer de lieu de travail pour un
lieu éloigné de plus de 40 kilomètres par rapport à son ancien lieu de travail,
sauf si le Salarié accepte ce changement de lieu de travail.

  

(iv)    A request that the Employee relocate to a worksite that is more than 40
kilometres from his prior worksite, unless the Employee accepts such relocation
opportunity.



--------------------------------------------------------------------------------

« Société Mère » signifie Verigy Ltd., une société de droit Singapourien, toute
société qui lui serait substitué et ses filiales ; étant toutefois précisé que,
pour apprécier si un Changement de Contrôle est intervenu, le terme « Société
Mère » signifie exclusivement Verigy Ltd.    “Parent Company” means Verigy Ltd.,
a Singapore corporation, and any successor thereto and its subsidiaries;
provided, however, that with respect to determining whether a Change in Control
has occurred, the term “Parent Company” shall mean Verigy Ltd. exclusively.
« Notification de Rupture » signifie une rupture du contrat de travail à
l’initiative du Salarié dans les conditions définis à l’article 2.1 du présent
avenant. Aucun autre évènement ne pourra être considéré comme une Notification
de Rupture dans le cadre du présent avenant    “Termination Event” means a
voluntary termination of employment described in article 2.1. No other event
shall be a Termination Event for purposes of the present addendum. ARTICLE 2 -
INDEMNITE DE RUPTURE    ARTICLE 2 - TERMINATION INDEMNITY

2.1    Il est expressément convenu que dans l’hypothèse d’une rupture du contrat
de travail à l’initiative du Salarié dans les trois mois suivant la survenance
d’un évènement constitutif d’une Raison Légitime, et au motif d’un tel
évènement, sous réserve cependant que cet évènement soit intervenu soit (i) au
moment ou dans les 24 mois suivants un Changement de Contrôle, (ii) dans les
trois mois précédant un Changement de Contrôle, que cette rupture intervienne ou
non à la demande d’un Acquéreur, ou (iii) à tout moment plus de trois mois avant
un Changement de Contrôle si l’évènement en question ou si la rupture par le
Salarié sont intervenus à la demande d’un Acquéreur, la Société versera au
Salarié une indemnité de rupture globale et forfaitaire (exprimée en montant
brut) (ci-après l’« Indemnité de Rupture ») d’un montant égal à l’indemnité à
laquelle il pourrait prétendre en cas de licenciement, calculée conformément aux
dispositions légales ou de la convention collective applicable, telles qu’en
vigueur à la date de Notification de Rupture

  

2.1    In the event the Employee voluntarily terminates his/her employment
within three months of the occurrence of an event constituting Good Reason and
on account of an event constituting Good Reason, which event occurs either (i)
at the time of or within 24 months following the occurrence of a Change of
Control, (ii) within three months prior to a Change of Control, whether or not
such termination is at the request of an Acquiror, or (iii) at any time more
than three months prior to a Change of Control if such triggering event or the
Employee’s termination is at the request of an Acquiror, the Company shall pay
the Employee a global gross lump sum (hereafter the “Termination Indemnity”) of
an amount equal to the indemnity he would be entitled to in case of dismissal,
calculated according to with law provisions, or the applicable collective
bargaining agreement, in force on the date of the Termination Event..

2.2    Le Salarié reconnait et accepte expressément que l’Indemnité de Rupture,
qui a vocation à couvrir les divers préjudices que le Salarié pourrait souffrir
au titre de la rupture de son contrat de travail, inclut et remplace toute
indemnité qui pourrait être due au Salarié au titre de la rupture de son contrat
de travail, et notamment les éventuels dommages et intérêts auxquels il pourrait
prétendre au titre de la rupture de son contrat de travail qui serait
ultérieurement jugée comme licenciement abusif ou sans cause réelle ou sérieuse.

  

2.2    Employee acknowledges and agrees that the Termination Indemnity is
intended to compensate the various prejudices that the Employee could suffer as
a result of the termination of his employment contract, includes any, and is in
lieu of, any additional indemnity which could be due to the Employee in respect
of the termination of his employment contract, including any potential damages
that he could be eligible for in the event the termination of his employment
contract would be considered as a wrongful dismissal or a dismissal without
cause.



--------------------------------------------------------------------------------

2.3    Le versement de l’Indemnité de Rupture sera subordonné à la signature
d’un accord transactionnel par le Salarié consécutivement à la rupture de son
contrat de travail, le Salarié restant parfaitement libre de préférer un recours
judiciaire au paiement de cette indemnité.

  

2.3    The payment of the Termination Indemnity is subject to the Employee’s
entering into a settlement and release agreement following the termination of
his employment contract; the Employee remaining however entirely free to prefer
a court action to the payment of this indemnity.

Par ailleurs, il est expressément convenu et accepté que l’Indemnité de Rupture
sera soumise aux prélèvements sociaux tels que prévus par la réglementation en
vigueur à la date de paiement de l’indemnité.

  

Moreover, it is expressly understood and agreed that the Termination Indemnity
will be subject to the social security contributions applicable on the date of
payment of this severance indemnity.

ARTICLE 3 – ACCORDS ANTERIEURS    ARTICLE 3 – PREVIOUS AGREEMENTS Toutes les
autres stipulations du contrat de travail du Salarié qui ne sont pas
incompatibles ou en contradiction avec les stipulations du présent avenant
restent inchangées et demeurent applicables dans leur ensemble.    All the other
provisions of the Employee’s employment contract, which are not modified or in
contradiction with the provisions of the present addendum are not modified and
remain fully enforceable.

Fait en double exemplaire,

Signed in duplicate,

  

A/in              [place], le/on              [date]

   /s/    Jean-Pierre Jauvion                        
Pour la Société/ For the Company
                                 

/s/    Pascal Ronde                    
Le Salarié/ The Employee

Pascal Ronde [name]

Chaque page doit être paraphée et les signatures ci-dessus doivent être
précédées de la mention manuscrite suivante :

« Lu et approuvé, bon pour accord »

   Each page must be initialized and on the last page the above signatures must
be preceded by the following handwritten words:    « Lu et approuvé, bon pour
accord »    (“read and approved, valid for an addendum to the employment
contract”)